Order entered June 12, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00354-CR

                       RICKEY TRENT STANLEY, JR, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 062945

                                        ORDER
       We GRANT Official Court Reporter Paula Thomas’s June 6, 2014 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.




                                                   /s/   LANA MYERS
                                                         JUSTICE